 

Exhibit 10.4

 

AMENDMENT TO LETTER OF EMPLOYMENT

OF

JEFFREY L. MIZE

 

This amendment (“Amendment”) to your letter of employment with NAVTEQ
Corporation (“Company”) dated February 26, 2001, as amended by your
International Assignment letter agreement dated March 16, 2003, and your
Relocation Assistance summary dated April 2003 (collectively “Letter of
Employment”), is made as of the latest date of signature below (“Effective
Date”). The Letter of Employment, together with this Amendment, shall
hereinafter be referred to as your “Employment Agreement”.


1.                                       DUTIES. YOU SHALL SERVE AS SENIOR VICE
PRESIDENT, NAVTEQ VEHICLE SALES OF THE COMPANY AND SHALL HAVE THE NORMAL DUTIES,
RESPONSIBILITIES, FUNCTIONS AND AUTHORITY OF SUCH POSITIONS.


2.                                       TERMINATION. IN THE EVENT THAT YOUR
EMPLOYMENT IS TERMINATED WITH CAUSE (DEFINED BELOW), YOU SHALL BE PROVIDED WITH
WRITTEN NOTICE CONTAINING A REASONABLY DETAILED DESCRIPTION OF THE COMPANY’S
BASIS FOR YOUR TERMINATION. IN THE EVENT THAT YOUR EMPLOYMENT IS TERMINATED
WITHOUT CAUSE, OR YOU TERMINATE YOUR EMPLOYMENT FOR GOOD REASON (DEFINED BELOW),
THE COMPANY WILL: (I) PROVIDE YOU WITH SEVERANCE PAY EQUAL TO TWELVE (12) MONTHS
OF YOUR THEN BASE SALARY; (II) PAY YOU A BONUS AT THE FULL TARGET BONUS AMOUNT
FOR ANY PRIOR ANNUAL PERIOD FOR WHICH SUCH BONUS HAS NOT YET BEEN PAID AT THE
TIME OF YOUR TERMINATION, AS WELL AS A PRO RATA SHARE OF SUCH FULL TARGET BONUS
AMOUNT FOR THE ANNUAL PERIOD IN WHICH YOU ARE TERMINATED, BASED ON THE NUMBER OF
DAYS OF THE YEAR THAT HAVE ELAPSED AS OF THE EFFECTIVE DATE OF YOUR TERMINATION;
AND (III) CONTINUE YOUR MEDICAL, DENTAL AND VISION BENEFITS AT THE COMPANY’S
EXPENSE FOR A PERIOD OF TWELVE (12) MONTHS AFTER THE EFFECTIVE DATE OF
TERMINATION; PROVIDED, HOWEVER, THAT THE COMPANY’S OBLIGATION TO PROVIDE THE
FOREGOING SEVERANCE PAY AND BENEFITS IS CONTINGENT ON YOUR EXECUTION AND
DELIVERY TO THE COMPANY, WITHIN 30 DAYS FOLLOWING YOUR TERMINATION, OF A GENERAL
RELEASE IN FAVOR OF THE COMPANY AND ITS AFFILIATES, DIRECTORS, OFFICERS,
SHAREHOLDERS, EMPLOYEES AND EACH OF THEIR SUCCESSORS, IN THE FORM REASONABLY
PRESCRIBED BY THE COMPANY.  THE AMOUNTS PAYABLE PURSUANT TO CLAUSES (I) AND
(II), ABOVE, WILL BE PAID IN A SINGLE LUMP SUM WITHIN 10 DAYS FOLLOWING YOUR
DELIVERY OF THE ABOVE-DESCRIBED RELEASE, PROVIDED THAT SUCH RELEASE HAS BY THEN
BECOME IRREVOCABLE.  THE SEVERANCE PAY AND BENEFITS DESCRIBED HEREIN WILL BE IN
LIEU OF, NOT IN ADDITION TO, ANY OTHER SEVERANCE ARRANGEMENT MAINTAINED BY THE
COMPANY.  “CAUSE” MEANS COMMISSION OF A FELONY OR ANY ACT OR OMISSION IN THE
CONDUCT OF YOUR DUTIES CONSTITUTING FRAUD, GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  “GOOD REASON” MEANS ANY ONE OR MORE OF: (A) A SIGNIFICANT
DIMINUTION OF YOUR DUTIES; (B) A MATERIAL REDUCTION IN YOUR BASE SALARY; AND/OR
(C) A MATERIAL REDUCTION IN YOUR TARGET BONUS; PROVIDED, HOWEVER, THAT NONE OF
THE FOREGOING WILL CONSTITUTE “GOOD REASON” UNLESS:

(I)                                     YOU PROVIDE THE COMPANY WITH WRITTEN
OBJECTION TO THE EVENT OF CONDITION WITHIN NINETY (90) DAYS FOLLOWING THE
OCCURRENCE THEREOF,

(II)                                  THE COMPANY DOES NOT REVERSE OR OTHERWISE
CURE THE EVENT OR CONDITION WITHIN THIRTY (30) DAYS OF RECEIVING THAT WRITTEN
OBJECTION, AND

(III)                               YOU RESIGN YOUR EMPLOYMENT WITHIN 240 DAYS
FOLLOWING THE EXPIRATION OF SUCH CURE PERIOD.


3.                                       SPECIAL TIMING RULES.  NOTWITHSTANDING
THE FOREGOING, IF THE TERMINATION GIVING RISE TO THE PAYMENTS DESCRIBED IN
PARAGRAPH 2 IS NOT A “SEPARATION FROM SERVICE” WITHIN THE MEANING OF TREAS. REG.
§ 1.409A-1(H)(1) (OR ANY SUCCESSOR PROVISION), THEN THE AMOUNTS OTHERWISE
PAYABLE PURSUANT TO PARAGRAPH 2 WILL BE DEFERRED WITHOUT INTEREST AND WILL NOT
BE PAID UNTIL YOU EXPERIENCES A SEPARATION FROM SERVICE.  IN ADDITION, TO THE
EXTENT COMPLIANCE WITH THE REQUIREMENTS OF TREAS. REG. § 1.409A-3(I)(2)


 

--------------------------------------------------------------------------------



 


(OR ANY SUCCESSOR PROVISION) IS NECESSARY TO AVOID THE APPLICATION OF AN
ADDITIONAL TAX UNDER SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, TO AMOUNTS PAYABLE UNDER PARAGRAPH 2, THOSE AMOUNTS THAT WOULD
OTHERWISE BE PAID WITHIN SIX MONTHS FOLLOWING YOUR SEPARATION FROM SERVICE
(TAKING INTO ACCOUNT THE PRECEDING SENTENCE OF THIS PARAGRAPH) WILL INSTEAD BE
DEFERRED WITHOUT INTEREST AND PAID TO YOU IN A LUMP SUM IMMEDIATELY FOLLOWING
THAT SIX-MONTH PERIOD.  THIS PROVISION SHALL NOT BE CONSTRUED AS PREVENTING THE
APPLICATION OF TREAS. REG. § 1.409A-1(B)(9)(III) TO AMOUNTS PAYABLE HEREUNDER.


4.                                       SEAT OF ARBITRATION.  IN ORDER TO
MINIMIZE COSTS AND EXPENSES FOR ALL PARTIES, ANY DISPUTES OR CONTROVERSIES
ARISING IN CONNECTION WITH YOUR EMPLOYMENT OR THE CESSATION OF YOUR EMPLOYMENT
WITH THE COMPANY WILL BE RESOLVED BY BINDING ARBITRATION IN THE CITY OF CHICAGO
IN THE STATE OF ILLINOIS.  THE ARBITRATION WILL BE CONDUCTED IN ACCORDANCE WITH
THE APPLICABLE RULES OF THE AMERICAN ARBITRATION ASSOCIATION UNDER ILLINOIS
LAW.]


5.                                       EFFECT OF AMENDMENT. EXCEPT AS MODIFIED
BY THIS AMENDMENT, ALL OTHER TERMS OF YOUR LETTER OF EMPLOYMENT REMAIN IN
EFFECT. IN THE EVENT OF ANY INCONSISTENCIES BETWEEN YOUR LETTER OF EMPLOYMENT
(OR ANY OTHER PRIOR OR CONTEMPORANEOUS AGREEMENT, DISCUSSION OR UNDERSTANDING)
AND THIS AMENDMENT, THE TERMS OF THIS AMENDMENT PREVAIL. THE EMPLOYMENT
AGREEMENT DOES NOT IN ANY WAY ALTER OR SUPERSEDE ANY OF YOUR STOCK OPTION
AGREEMENTS OR OTHER INCENTIVE AWARD AGREEMENTS WITH THE COMPANY, WHICH SUCH
AGREEMENTS REMAIN IN FULL FORCE AND EFFECT.

 

AGREED TO AND ACCEPTED:

 

NAVTEQ Corporation

 

 

By:

/s/ Judson Green

 

 /s/ Jeffrey L. Mize

 

 

 

 

Its:

President & CEO

 

Date:

27 September 2007

 

 

 

 

 

Date:

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

 

 